Citation Nr: 1326592	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-14 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for costochondritis (claimed as left-sided chest wall pain). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from November 1998 to May 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  By that rating action, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for costochondritis.  The Veteran appealed this rating action to the Board.

Also developed for appellate consideration was the issue of whether new and material evidence had been received to reopen a previously denied claim for service connection for a low back disability.  By a July 2012 rating action, the RO reopened this claim and granted service connection for degenerative disc disease of the lumbar spine with disc protrusion at L4-5; an initial 20 percent rating was assigned, effective September 29, 2009--the date VA received the Veteran's petition to reopen the above-cited claim.  As the Veteran has not disagreed with the initial 20 percent rating or the effective date of September 29, 2009, this represents a complete grant of the benefit sought.  The Board does not have jurisdiction over this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal).   The only issue remaining for appellate consideration is the one listed on the title page. 

In a written statement, received by the RO in September 2012, the Veteran raised the following issues:  (i) entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU); (ii) entitlement to a disability rating in excess of 20 percent for service-connected low back disability; (iii) entitlement to a disability rating in excess of 10 percent for service-connected bilateral pes planus; (iv) entitlement to a disability rating in excess of 10 percent for service-connected Morton's neuroma of the left foot; (v) entitlement to a disability rating in excess of 60 percent for service-connected left ventricular hypertrophy associated with hypertension; (vi) entitlement to service connection for a disability manifested by stomach pain (claimed as muscle spasms to the abdomen area); (vii) entitlement to service connection for a disability manifested by pain in the hips; (viii) entitlement to service connection for a disability manifested by neck pain with muscle tightness; and, (ix) entitlement to a permanent and total disability evaluation for pension purposes.  As these issues have not been developed for appellate consideration, they are REFERRED to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, this appeal was certified to the Board as a petition to reopen a previously denied claim for service connection for costochondritis (claimed as left-sided chest wall pain).  By a February 2006 rating action, the RO denied service connection for costochondritis (claimed as left-sided chest wall pain).  The RO determined that while the Veteran had received in-service treatment for costochondritis, it had not resulted in any permanent and chronic disability that had necessitated treatment or had been found to have been clinically significant.  The Veteran was informed of the RO's decision that same month.  

In May 2006, the RO received additional medical evidence - VA treatment records, dated from September 2005 to March 2006.  This evidence is new because it was not of record at the time of the RO's February 2006 rating action.  The VA reports are also material because they show that the Veteran was receiving treatment for costochondritis, namely in the form of medication.  As this evidence was received within a year of the appeal period beginning in February 2006, the Board will adjudicate the issue of entitlement to service connection for costochondritis (left-sided chest wall pain) on a de novo basis, as opposed to a petition to reopen a previously denied claim.  38 C.F.R. § 3.156(b) (2012).  The issue has been framed as that listed on the title page.

The Board also finds that additional evidentiary development is necessary prior to further appellate review of the claim of entitlement to service connection for costochondritis.  Specifically, to provide the Veteran with a VA examination to reconcile the post-service conflicting diagnoses of costochondritis and, if found to be currently present, to provide him with an examination and opinion as to its etiological relationship to military service. 

The Veteran contends that his costochondritis had its onset after he returned stateside from Iraq in 2003.   

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

The Veteran's service treatment records include a December 2004 examination report.  This report shows that the Veteran's heart and chest were evaluated as normal.  On an accompanying Report of Medical History, the Veteran denied having had shortness of breath, but indicated that he had experienced pain or pressure in his chest.  He added that he had initially experienced intermittent chest pressure (front and back of his chest) with shortness of breath for one year after he had returned stateside from Iraq in August 2003.  He reported that he had experienced approximately six (6) episodes of chest pain that had lasted 10 to 15 minutes, but did not necessitate medical care.  He indicated that the episodes were not exertion related.  

In January 2005, the Veteran received treatment for chest pain that was associated with shortness of breath that had its onset one (1) year previously.  The Veteran was referred to a cardiologist in March 2005, who diagnosed him with costochondritis (atypical chest pain).  At that time, an electrocardiogram (EKG) of the Veteran's heart revealed a right bundle branch block.  X-rays of the chest were negative.  The Veteran was prescribed medication.  The Veteran was ultimately discharged from service for an unrelated podiatric disability.  

With respect to Hickson element number (1), evidence of a current disability, the post-service evidence contains conflicting evidence as to whether or not the Veteran currently has costochondritis.  

At the close of a December 2005 VA general medical examination, the examiner concluded that although an EKG of the Veteran's heart showed that he still had a right bundle branch block, it was not clinically significant and it did not require any treatment.  A March 2006 VA treatment report contains an assessment of a history of (italics added for emphasis) costochondritis; however, that same report shows that the Veteran took Motrin for this condition.  VA muscles and genitourinary examination reports, dated in July and October 2010, contain an impression that the Veteran had a history of costochondritis that had resolved (July 2010).  The October 2010 VA examiner entered a diagnosis of costochrondritis with a history of chest wall pain and dyspnea with normal pulmonary function tests and no evidence of obstructive or restrictive lung disease.  

In contrast to the VA examiner's findings, is a November 2010 report, prepared by D. C., M. D..  Dr. D. C. indicated that he had drafted his report at the Veteran's request in view of his attempt to obtain disability benefits from the Social Security Administration (SSA).  Dr. D. C. noted that one of the Veteran's disabilities was costochondritis.  Dr. D. C.'s finding is supported by VA treatment reports, dated from September to November 2012, reflecting that one of the Veteran's active (italics added for emphasis) problems was costochondritis.  

In addressing the issue of current disability, however, the Board notes that in the case of a disability that existed at the time of the claim as well as during service, but has during the pendency of the appeal resolved itself, the disability can still be considered a current disability for the purposes of determining service connection according to McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In that case, the United States Court of Appeals for Veterans Claims (Court) held that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim" (emphasis added).  In view of the conflicting diagnoses of record, remand for a new VA examination is necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate specialist to determine the etiology of his diagnosed costochondritis.  The Veteran's claims files should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims files in conjunction with the examination.  All tests and studies deemed necessary by the examiner must be performed. 
   
(i) The examiner must provide an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's diagnosed costochondritis is etiologically related to the Veteran's period of military service.  

The VA examiner's attention is directed to the following evidence:  (a) December 2004 Report of Medical History, containing the Veteran's notation that he had experienced pain or pressure in his chest; (b) January 2005 and March 2005 service treatment reports, reflecting that the Veteran had received treatment for atypical chest pain that was subsequently diagnosed as costochondritis; and, (c) conflicting post-service medical evidence as to the diagnoses of costochondritis.  

The Board is cognizant that it is requesting that an examiner, who may find no current clinical evidence of costochondritis, still render a nexus opinion as to prior diagnoses of such this disorder to include the diagnosis of costochondritis by Dr. D. C. in November 2010 and VA clinicians, who listed this condition as one of the Veteran's active problems, as denoted on VA treatment reports uploaded to the Veteran's Virtual VA claims file, dated in September, October and November 2012.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination reports.  In addition, the examiner must acknowledge and discuss lay evidence regarding any continuity of symptomatology since service. 

If the VA examiner determines that he or she is unable to provide the requested medical opinion without resort to speculation, this should be indicated in their report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

2.  Readjudicate the issue of entitlement to service connection for costochondritis on appeal.  If the desired benefit is not granted, a supplemental statement of the case should be furnished to the Veteran and his representative.  The case should then be returned to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



